DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 9 and 15, the reason for the allowance of claims is the inclusion of the limitation of: a second linkage coupled to the fluid arm and rotatably coupled to a packer conduit, wherein the second linkage is configured to direct the fluid from the fluid arm toward an expandable element via the packer conduit and a support arm coupled to the first linkage and the second linkage, wherein the support arm is configured to provide support to the fluid arm in response to inflation of the expandable element in claims 1 and 15, and a second linkage coupled to the fluid arm and rotatably coupled to a piston, wherein at least a portion of the second linkage is configured to flow the fluid; and a support arm coupled to the first linkage and the second linkage, wherein the support arm is configured to provide support to the fluid arm in response to inflation of the expandable element, wherein the fluid arm and the support arm are configured to rotate with respect to the piston and the packer conduit in response to the inflation of the expandable element in claim 9. It is these limitations found in the claims, as they are claimed in the combination that has not been found, taught or suggested by the prior art of record, that makes these claims allowable over the prior art. Claims 2-8, 10-14 and 16-20 are allowed as being respectively dependent on the claims 1, 9 and 15. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG-SUK (PHILIP) RO whose telephone number is (571)270-5466.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YONG-SUK (PHILIP) RO/Primary Examiner, Art Unit 3676